--------------------------------------------------------------------------------

Exhibit 10.26


SERVICE LEVEL AGREEMENT


BETWEEN


THE LIMPOPO PROVINCIAL GOVERNMENT IN ITS
DEPARTMENT OF HEALTH AND SOCIAL
DEVELOPMENT

Represented by MR. MOFFAT MOGANE in his capacity as Acting Head of DEPARTMENT of
Health and Social Development (Hereinafter referred to as “the DEPARTMENT”) and
duly authorised by the Director-General of the Limpopo Provincial Government

and

CASH PAYMASTER SERVICES (NORTHERN) (PTY LTD

Represented by DR. SERGE BELAMANT in his capacity as Chief Executive Officer
(hereinafter referred to as “the SERVICE PROVIDER”) and duly authorised.

SLA V 0.1 06/05/08 Page 1 of 49


--------------------------------------------------------------------------------


1.

PREAMBLE

Whereas the DEPARTMENT has been necessitated to enter into an urgent interim
agreement following the court order setting aside the contract for the payment
of social security grants between the DEPARTMENT and Cash Paymaster Services
(Northern) Proprietary Limited, and having given due consideration to all
alternatives to remedy the emergency situation that has arisen within the
Province -

1.1

The DEPARTMENT wishes to enter into a service level agreement with the SERVICE
PROVIDER to ensure that the beneficiaries’ constitutional right to social
assistance is not violated.

    1.2

The SERVICE PROVIDER agrees to render payment services to the beneficiaries of
pensions and grants on behalf of the DEPARTMENT at Pay Points and / or
Participating Merchants.

    1.3

Payments of pensions and grants currently made by the South African Post Office
and Banks are excluded.

    1.4

The number of beneficiaries currently serviced is 923,704, allocated to 2 135
Pay Points.

THEREFORE the PARTIES wish to record in writing their agreement relating to the
aforementioned and matters incidental thereto.

2.

INTERPRETATION AND DEFINITIONS

In this Agreement and in the annexures hereto-

2.1

clause headings are for convenience and are not to be used in their
interpretation;



SLA V 0.1 06/05/08 Page 2 of 49


--------------------------------------------------------------------------------


2.2

unless the context indicates a contrary intention, but not limited to, an
expression which denotes-

    2.2.1

any gender includes the other gender;

    2.2.2

a natural person includes a juristic person and vice versa;

    2.2.3

the singular includes the plural and vice versa;

DEFINITIONS

“account”

means smart card based account that does not require the maintenance of any
minimum balance therein and free of any bank charges or costs, opened by the
SERVICE PROVIDER in the name of each grant beneficiary;

 



Act”

means Social Assistance Act 1992 (Act 59 of 1992) as amended or substitute
legislation;

 



“AFIS”

means Automated Fingerprint Identification System;

 



“Agreement” and



this Agreement”

means this agreement and its annexures;

 



“Biometric identification”

means the identification of a person by using Automated Fingerprint
Identification System (AFIS) computer technology to identify each beneficiary;

 



“Biometric verification”

means the verification of each beneficiary at the Pay Points by using computer
technology to verify the relationship between a beneficiary and his / her



SLA V 0.1 06/05/08 Page 3 of 49


--------------------------------------------------------------------------------


fingerprints already captured previously during bulk enrolment;

 



“Biometric Identification and Verification Software and Procedures”

means the procedures that are used to verify that a beneficiary’s or
procurator’s fingerprints match those that have been stored on the smart card
issued to the beneficiary or his / her procurator during bulk or on-going
registration and the software developed by the SERVICE PROVIDER that allows
verification to take place, namely, the reading of a fingerprint template from
the smart card, the forwarding of this template to the fingerprint reader
selected by the SERVICE PROVIDER and the response from the reader, which
indicates the acceptance or the rejection of the template submitted. Proprietary
matching algorithms that belong to the manufacturer of the selected reader and
any other non-related software are excluded;

 



“Business day”

means any day other than Saturday or Sunday or Official public holiday;

 



“Completion date”

the date on which this contract terminates, being 31 December 2006 or any later
date, to coincide with the implementation of the National tender;

 



“Confidential Information”

means all confidential data whether of a historical, current or future nature
irrespective of whether it is stored, recorded or embodied in a hand written,
printed, visual, electronic, audible or other format or medium, and belonging
to, created by, in the possession or under the control of the PARTIES



SLA V 0.1 06/05/08 Page 4 of 49


--------------------------------------------------------------------------------


individually. For the purpose of this agreement “information” shall include,
without limiting its ordinary meaning, data, codes, letters, telefaxes,
telegrams, faxes, agreements, specifications and strategic plans;

 



“Contract Manager”

means a designated employee of each party, whose responsibility is to ensure
that each party complies with its contractual obligations in terms of this
Agreement and who is responsible to develop the service level reports;

 



“Disclose”

means the direct or indirect use, dissemination, publication, transference or
transmission of confidential information, in any manner or form whatsoever, and
“disclosure” has a corresponding meaning;

 



“District and sub-district”

means the pension district more fully described in Annexure “A” hereto;

 



“District officer”

means a person appointed by the DEPARTMENT as a district pension officer for a
particular district and / or as district allowance officer for a particular
district;

 



“Commencement date”

24 March 2006;

 



“Head of Department”

means the Head of the Department of Health and Social Development, or the acting
Head of the Department of Health and Social Development, as the case may be;



SLA V 0.1 06/05/08 Page 5 of 49


--------------------------------------------------------------------------------


“Identity Number”

means 13 (thirteen) digit, bar coded number for personal identification issued
by the Department of Home Affairs’

 



“Month”

means a period of one calendar month commencing with the first day of that
month;

 



“Merchant Acquiring”

the alternative payment solution whereby social grant beneficiaries can utilise
their smart cards at Participating Merchants to load their grants, spend and /
or make cash withdrawals;

 



“Participating Merchants”

merchant stores appointed by the SERVICE PROVIDER that have installed the
Merchant Acquiring solution;

 



“PARTIES”

means Cash Paymaster Services (Northern) (Proprietary) Limited and the
DEPARTMENT;

 



“Pay Days”

means those days agreed upon between the PARTIES on which the withdrawal of
grants or allowances must be made by the beneficiaries at the Pay Points;

 



“Pay Points”

means the designated places for the payment of grants and allowances by the
SERVICE PROVIDER as set out in Annexure B;

 



“Pay Times”

means the times between 08h00 and 15h00 agreed upon between the PARTIES during
which beneficiaries and/or procurators who have been identified by the
DEPARTMENT in accordance with the provisions of this Agreement and registered by
the SERVICE PROVIDER in



SLA V 0.1 06/05/08 Page 6 of 49


--------------------------------------------------------------------------------


accordance with the provisions of this Agreement, will be paid;

 



“Procurator”

means a person who is entitled to withdraw a social grant on behalf of a
beneficiary as provided for by the Act. Both the DEPARTMENT and the SERVICE
PROVIDER should duly register this person as provided for in clause 32;

 



“Province”

means the Province of Limpopo;

 



“Service Level Reports”

means service level reports as set out in a separate document required from both
PARTIES which are regarded as a management tool and framework on which to base,
evaluate and assess the performance criteria in each of the functional areas of
the social grants payment service as specified in the contract as per Clause 33;

 



“Prime Rate”

means the basic annual rate of interest quoted and levied from time to time by
bankers as appointed by the DEPARTMENT from time to time, on the unsecured
overdrawn current accounts of its most favoured corporate customers in the
private sector, as certified by a certificate issued by any director or manager
of that bank (whose authority or appointment or qualification it must not be
necessary to prove) calculated on the daily balance and capitalised monthly in
arrears, such certificate constituting prima facie proof of such rate in the
event of a dispute;

 



“Registration”

means the process to capture fingerprints of four fingers, two from each hand,
of each beneficiary



SLA V 0.1 06/05/08 Page 7 of 49


--------------------------------------------------------------------------------


and / or his / her procurator in the Province using the AFIS computer technology
(these fingerprints will be used for Biometric verification of each
beneficiary);

 



“Services”

means the services the SERVICE PROVIDER shall provide to the DEPARTMENT in terms
of this Agreement, and shall include but not limited to registration, issuing of
smart cards, replacement of lost smart cards, security at Pay Points and payment
of grants;

 



“SOCPEN Payment File”

means the electronic data fle provided by the State Information Technology
Agency (SITA), that contains the details of all beneficiaries to be paid during
a payment cycle;

 



“Steering Committee”

means a committee referred to in clause 7.2;

INTERPRETATION

2.3

if any provision in a definition is a substantive provision conferring rights or
imposing obligations on any party, notwithstanding that it is only in definition
clause, effect shall be given to it as if it were a substantive provision in the
body of this Agreement;

 



2.4

when any number of days is prescribed in this Agreement, they must be reckoned
exclusively of the first and inclusively of the last day unless the last day
falls on a Saturday, Sunday or public holiday, in which case the last day shall
be the next succeeding day which is not a Saturday, Sunday or public holiday;
where figures are referred to in numerals and in words, if there is any conflict
between the two, the words shall prevail; expressions defined in this Agreement
shall bear



SLA V 0.1 06/05/08 Page 8 of 49


--------------------------------------------------------------------------------


the same meanings in schedules and appendices or annexures to this Agreement
that do not themselves contain their own definitions;

    2.5

all schedules, appendices and annexures to this Agreement shall be deemed to
have been expressly incorporated into and form an integral part of this
Agreement and as such each reference herein to this Agreement shall be deemed to
include a reference to all such schedules, appendices and annexures;

    2.6

where any term is defined within the context of any particular clause in this
Agreement, the term so defined, unless it is clear from the clause in question
that the term so defined has limited application to the relevant clause, shall
bear the meaning ascribed to it for all purposes in terms of this Agreement,
notwithstanding that term has not been defined in this interpretation and
definitions clause;

    2.7

a reference to a party includes that party’s successors in title and permitted
assigns;

    2.8

any reference to an enactment is to that enactment, as amended, as of the date
of signature thereof, and as amended or re-enacted from time to time;

    2.9

the expiration or termination of this Agreement shall not affect such of the
provisions of this Agreement as expressly provided that they will operate after
any such expiration or termination or which of necessity must continue to have
effect after such expiration or termination, notwithstanding that the clauses
themselves do not expressly provide for this: Provided that if either it be
expressly so provided without agreement as to the termination of such a
continuation or if there be no provision allowing for a continuation, a
provision that continues to operate by virtue of this clause shall cease to do
so after a reasonable time;



SLA V 0.1 06/05/08 Page 9 of 49


--------------------------------------------------------------------------------


2.10

the rule of construction that the contract be interpreted against the party
responsible for the drafting or preparation of the agreement shall not apply.

    3.

APPOINTMENT OF THE SERVICE PROVIDER

    3.1

In accordance with the award of this contract to the SERVICE PROVIDER, the
DEPARTMENT hereby appoints the SERVICE PROVIDER, which hereby accepts the
appointment to provide the Services in accordance with the terms of this
Agreement.

    3.2

Notwithstanding the date of signature of this Agreement, all rights and
obligations arising from this Agreement must be deemed to have come into
operation on the Commencement date.

    3.3

Neither the appointment of the SERVICE PROVIDER in Clause 3.1 nor anything in
this Agreement shall give rise to or be construed as giving rise to an employer-
employee relationship between the PARTIES nor that of principal and agent, nor
shall it give rise to a joint venture nor an agreement of partnership between
the PARTIES, nor shall it give rise to a labour broking agreement.

    3.4

Notwithstanding anything to the contrary contained herein, the PARTIES
acknowledge that neither of the PARTIES has any authority whatsoever to
represent or to bind the other in any capacity whatsoever. In particular, but
without limiting the generality of the aforegoing, neither of the PARTIES must
be entitled to conclude any contract or sign any document on behalf of the other
party, or in any way bind the other party’s performance, variation, release or
discharge of any obligation.

    3.5

Neither of the PARTIES must acquire any rights, title or interest of any kind in
any brand name or trademark of the other party or any of



SLA V 0.1 06/05/08 Page 10 of 49


--------------------------------------------------------------------------------


the other’s subsidiaries. All the PARTIES hereby acknowledge such rights, title
or interest to be the sole and exclusive property of the other or such
subsidiary as the case may be (“the owning party”). If called upon to do so by
the owning party, the party or PARTIES called upon shall sign a user agreement
in respect of any such brand name or trademark.

    3.6

The SERVICE PROVIDER shall transfer to the card account of the beneficiary, the
monies due to him / her in full, as per the SOCPEN Payment File, without making
any deductions whatsoever.

    4.

EXCLUSIVITY

    4.1

The SERVICE PROVIDER shall be exclusively entitled to and shall provide the
Services to the DEPARTMENT as per this Agreement.

    4.2

The DEPARTMENT shall be entitled to demand from the SERVICE PROVIDER to deliver
Services as per this Agreement.

    5.

THE SERVICES

The SERVICE PROVIDER shall, in return for fees charged, render to the DEPARTMENT
the Services, from the Commencement date in accordance with the provisions of
this Agreement.

6.

AMENDING THE SCOPE OF SERVICES

    6.1

Amendments by the PARTIES to this contract to the scope of the Services shall be
made subject to the DEPARMENT’s approval and in accordance with the following
procedure:



SLA V 0.1 06/05/08 Page 11 of 49


--------------------------------------------------------------------------------


6.1.1

either party may propose to the other party in writing that the scope of the
Services should be amended and shall describe the nature of the proposed
amendment;

    6.1.2.

the proposal shall be accompanied by reasons explaining the need for the
amendment;

    6.1.3

the other party may within fourteen (14) working days request an amplification
of the reasons provided in accordance with clause 6.1.2;

    6.1.4

the PARTIES shall consult in good faith regarding the nature, scope and
implementation of the amendment;

    7.

CONTRACT MANAGEMENT

    7.1

Contract Managers

    7.1.1.

The PARTIES shall within ten (10) days of signature of this Agreement, each
appoint a Contract Manager whose responsibility must be to ensure that the
responsibilities of the party appointing such manager outlined in this Agreement
are carried out. The manager for the DEPARTMENT shall be the manager responsible
for Social Security in the DEPARTMENT and the manager for the SERVICE PROVIDER
shall be the Provincial Co-ordinator.

    7.1.2

The two Contract Managers shall communicate on an ongoing basis, but at least
monthly, to discuss the provision of the Services and any issues that may arise.

    7.1.3

The Contract Managers shall maintain minutes of their meetings and shall send
copies to the Steering Committee.



SLA V 0.1 06/05/08 Page 12 of 49


--------------------------------------------------------------------------------


7.1.4

The Contract Managers are responsible for monitoring the provision of Services
in accordance with the service level reports and for the general management of
this Agreement.

    7.2

The Steering Committee is hereby established. The Steering Committee shall
comprise of:

    7.2.1

The Senior General Manager responsible for Social Development (chairperson).

    7.2.2

The Chief Financial Officer of the DEPARTMENT;

    7.2.3

The Head of Social Security;

    7.2.4

The Senior Manager responsible for Provisioning and Contract Management in the
DEPARTMENT;

    7.2.5

The Senior manager responsible for Grants Administration in Social Security;

    7.2.6

The Contract Manager for the SERVICE PROVIDER and not more than three (3)
representatives

    7.3

The Steering Committee shall meet at least quarterly to evaluate performance of
Services in terms of this Agreement and any other related issues.

    7.4

The management committee shall meet on a monthly basis and shall consist of :

    7.4.1

The Head of Social Security (Chairperson)

    7.4.2

Senior Managers Social Security

    7.4.3

Managers in Social Security

    7.4.4

District Managers



SLA V 0.1 06/05/08 Page 13 of 49


--------------------------------------------------------------------------------


7.4.5

SERVICE PROVIDER’s Branch Managers

    7.4.6

Two Contract Managers

    7.5

District committees shall meet on a monthly basis and shall comprise of :

    7.5.1

District Manager (Chair)

    7.5.2

SERVICE PROVIDER’s Branch Manager

    7.5.3

Sub-district managers

    8.

DURATION, TERMINATION AND BREACH

    8.1

This Agreement shall endure until the Completion date, unless terminated in
accordance with the provisions of this Agreement. The DEPARTMENT shall give the
SERVICE PROVIDER notice by 30 September 2006 if the Completion date will be
later than 31 December 2006.

    8.2

Should either party commit a material breach of any of the provisions of this
Agreement, the aggrieved party shall be obliged to give the other party 30
(thirty) working days written notice to remedy the breach. If the guilty party
fails to comply with such notice or where the breach cannot be remedied within
30 (thirty) working days or fails within such period to initiate such steps
towards remedying such breach as must be reasonable in the circumstances and
fails to proceed to remedy such breach, or is incapable of being remedied, then
and only in such events the aggrieved party shall be entitled to:

    8.2.1

Cancel this Agreement and / or

    8.2.2

Claim specific performance from the other party of all its outstanding
obligations, in either instance and without prejudice to such other rights as
the aggrieved party may have in law arising out of such



SLA V 0.1 06/05/08 Page 14 of 49


--------------------------------------------------------------------------------


breach, such party may not cancel this Agreement unless the breach is a material
breach going to the essence of this Agreement and is incapable of being
remedied.

    9.

WARRANTIES

    9.1

The SERVICE PROVIDER hereby represents and warrants to the DEPARTMENT that:

    9.1.1

it has full power and authority to enter into, legally bind itself by, and
perform its rights and obligations under this Agreement;

    9.1.2

This Agreement has been duly authorised and executed by it and constitutes a
legal, valid and binding set of rights and obligations on it; and

    9.1.3

To the best knowledge of the SERVICE PROVIDER, the execution and performance of
this agreement does not constitute a violation of any statute, judgement, order,
decree or regulation or rule of any court, competent authority or arbitrator of
competent jurisdiction applicable or relating to it, its assets or its business,
or its memorandum, articles of association or any other documents or any binding
obligation, contract or agreement to which it is a party or by which it or its
assets are bound.

    9.2

The DEPARTMENT hereby represents and warrants to SERVICE PROVIDER that:

    9.2.1

it has full power and authority to enter into, legally bind itself by, and
perform its rights and obligations under this Agreement;

    9.2.2

this Agreement has been duly authorised and executed by the DEPARTMENT;



SLA V 0.1 06/05/08 Page 15 of 49


--------------------------------------------------------------------------------


9.2.3

to the best knowledge of the DEPARTMENT, the execution of this Agreement does
not violate any judgement or order of any court, competent authority or
arbitrator of competent jurisdiction applicable in relation to the DEPARTMENT or
the existing assets of the DEPARTMENT;

   9.2.4

it has the legal capacity and authority to appoint the SERVICE PROVIDER as a
service provider on the basis set out in this Agreement

   9.3

It is expressly agreed between the PARTIES that each warranty and each
representation given by both of them in this Agreement are material to this
Agreement and have induced them to conclude this Agreement.

   9.4

Only the warranties or representations which are set forth in this Agreement
shall be binding on either party.

   9.5

SERVICE PROVIDER guarantees:

   9.5.1

The SERVICE PROVIDER guarantees that it can deliver the Services according to
the terms and conditions as stipulated in this Agreement.

   9.5.2

The SERVICE PROVIDER shall provide backup to ensure performance in all respects
as per this Agreement.

   9.5.3

The SERVICE PROVIDER shall ensure data integrity, accessibility and systems
continuity by making appropriate backups and depositing the Biometric
Identification and Verification Software and Procedures with Escrow as per
clause 33.1



SLA V 0.1 06/05/08 Page 16 of 49


--------------------------------------------------------------------------------


10.

DISPUTE RESOLUTION

    10.1

The PARTIES agree that it is in their best interest to resolve any matters of
disagreement before resorting to available legal remedies.

    10.2

The PARTIES agree that the two Contract Managers shall attempt to resolve all
issues involved in the administration of this Agreement. If the two Contract
Managers are unable to reach a resolution within seven (7) working days, the
Chief Executive Officer of the SERVICE PROVIDER and the Head of the DEPARTMENT
shall attempt to reach an acceptable resolution.

    10.3

In the event that the Chief Executive Officer of the SERVICE PROVIDER and the
Head of the DEPARTMENT reach an impasse after fourteen (14) working days of
referral of the dispute, the aggrieved party will notify the other party in
writing within seven (7) days of the nature and cause of the dispute.

    10.4

The party notified of the dispute shall have twenty one (21) working days to
rectify the cause.

    10.5

If party notified of a dispute fails to rectify the cause of the dispute, the
aggrieved party may refer the dispute to arbitration.

    11.

ARBITRATION

    11.1

A dispute which arises in regard to-

    11.1.1

the interpretation of;

    11.1.2

the carrying into effect of;

    11.1.3

either of the party’s rights and obligations arising from:



SLA V 0.1 06/05/08 Page 17 of 49


--------------------------------------------------------------------------------


11.1.4

the termination or purported termination of or arising from the termination of;
or

    11.1.5

the rectification or proposed rectification of this Agreement, or out of or
pursuant to this Agreement, or on any matter in terms of which this Agreement
requires agreement by the PARTIES (other than where an interdict is sought or
urgent relief may be obtained from a court of competent jurisdiction) must be
submitted to and decided by arbitration, provided that it has first been
negotiated in terms of clause 11 above, and is not subject to any process or
remedy in this Agreement that is not compatible with arbitration.

    11.1.6

The arbitration shall be held at Polokwane

    11.1.7

with only the legal and other representatives of the parties to the dispute
present threat; mutatis mutandis in accordance with the provisions of the
Supreme Court Act 59 of 1959 as amended, the rules made in terms of that Act and
the practice of the High Court of South Africa and in terms of the Arbitration
Act, No. 42 of 1965, it being the intention that the arbitration must be held
and completed as soon as possible.

    11.2

The arbitrator must be, if the matter in dispute is principally-

    11.2.1

a legal matter, a practising advocate or attorney of at least 5 (five) years’
standing;

    11.2.2

an accounting matter, a practising chartered accountant of at least 5 (five)
years’ standing;

    11.2.3

any other matter, any independent person, agreed upon between the PARTIES.



SLA V 0.1 06/05/08 Page 18 of 49


--------------------------------------------------------------------------------


11.3

Should the PARTIES to the dispute fail to agree whether the dispute is
principally a legal, accounting or other matter, the matter must be deemed to be
a legal matter.

   11.4

Should the PARTIES fail to agree on an arbitrator within 3 (three) working days
of a request by either party, the arbitrator shall be appointed at the request
of either party to the dispute by the President for the time being of the law
Society of the Northern Provinces (or its successor).

   11.5

The decision of the arbitrator shall be final and binding on the PARTIES to the
dispute and may be made an order of the court at the instance of either of the
PARTIES to the dispute.

   11.6

The decision of the arbitrator shall be recorded in writing.

   11.7

This clause shall not preclude either party from obtaining interim relief from
the High Court of South Africa pending the resolution of the deadlock or dispute
by the PARTIES.

   11.8

The provisions of this clause:

   11.8.1

constitute an irrevocable consent by the PARTIES to any proceedings in terms
hereof and no party shall be entitled to withdraw there from or claim at any
such proceedings that it is not bound by such provisions; and

   11.8.2

are severable from the rest of this Agreement and shall remain in effect despite
the termination of or invalidity of any provision of this Agreement.



SLA V 0.1 06/05/08 Page 19 of 49


--------------------------------------------------------------------------------


12.

REGISTRATION

   12.1

Standards

   12.1.1

The SERVICE PROVIDER’s system shall cater for the registration of all
beneficiaries and procurators as defined by SOCPEN receiving payment (excluding
beneficiaries receiving payment at banks and post offices).

   12.1.2

The SERVICE PROVIDER shall register beneficiaries from computerised lists
supplied by the DEPARTMENT through the SOCPEN file. The DEPARTMENT shall have
final approval rights on all beneficiaries so registered.

   12.1.3

The SERVICE PROVIDER shall perform enrolment of biometric and other data for the
beneficiaries, including fingerprints (four fingers, two from each hand, for
each beneficiary) in accordance with clause 12.2.

   12.1.4

The SERVICE PROVIDER shall perform live scanning of four fingers, two from each
hand. Image files must comply with an acceptable international format.

   12.1.5

The SERVICE PROVIDER shall utilise enrolment workstations at all Pay Points
during registration.

   12.1.6

Ownership of the registration equipment and systems remains with the SERVICE
PROVIDER.

   12.1.7

The SERVICE PROVIDER shall not use fingerprint or other data belonging to the
DEPARTMENT for any other purpose unless agreed to by the DEPARTMENT.



SLA V 0.1 06/05/08 Page 20 of 49


--------------------------------------------------------------------------------


12.1.8

When the system as described in clause 13.1.2 of this Agreement is made
available for use to the SERVICE PROVIDER, the SERVICE PROVIDER shall ensure
that only one ID number relates to a set of fingerprints by the methods
described in paragraph 14.1.2 of this Agreement.

    12.1.9

The SERVICE PROVIDER shall store the identification records, to which the
DEPARTMENT will have access on request (at no additional cost).

    12.1.10

All information and data are the DEPARTMENT’s property at all times and must be
transferred (in a format and process mutually agreed upon by the PARTIES) to the
DEPARTMENT on expiry of the contract.

    12.1.11

The SERVICE PROVIDER must with regard to registration provide beneficiaries and
procurators with smart cards at Pay Points during payment at no additional cost.

    12.2

Procedures

    12.2.1

The SERVICE PROVIDER’s registration workstations must have full capacity to take
fingerprints and capture data required by SOCPEN. Any other data required by the
DEPARTMENT can be collected as agreed to by the PARTIES.

    13.

CLEAN - UP OF DATABASE

    13.1

Standard

    13.1.1

The SERVICE PROVIDER shall provide an AFIS component as part of the enrolment
technology to ensure that any individual, recognised



SLA V 0.1 06/05/08 Page 21 of 49


--------------------------------------------------------------------------------


by means of fingerprints, will have only one identity in the pensions system.

    13.1.2

The SERVICE PROVIDER’s system shall at all times ensure that no duplicate
registration exists in the DEPARTMENT’s pension system. This shall be achieved
by the SERVICE PROVIDER utilising the system being developed by Home Affairs
(HANIS) through which one to many or many to one searches can be performed.
These searches must be conducted at the request of the DEPARTMENT and under the
arrangement agreed to between the DEPARTMENT and Home Affairs. The cost of such
searches, if any, must be for the account of the DEPARTMENT.

    13.2

Procedures

    13.2.1

The SERVICE PROVIDER shall, upon written instruction from the DEPARTMENT, use
AFIS biometric identification technology to identify duplicates as per 13.1.2
above.

    14.

AUTOMATED PAYMENT SYSTEM USING BIOMETRICS

    14.1

Standards

    14.1.1

Biometric verification shall be the only method used during payment to verify
the beneficiaries.

    14.1.2

Payment to beneficiaries shall be provided through the existing mobile and
portable pay stations or similar equipment.

    14.1.3

Pay Points shall be specified by the DEPARTMENT and registered on SOCPEN. The
DEPARTMENT shall allocate pensioners to SOCPEN Pay Points. The creation or
change of any Pay Points shall only be considered after full consultation
between the affected



SLA V 0.1 06/05/08 Page 22 of 49


--------------------------------------------------------------------------------


community, the SERVICE PROVIDER and the DEPARTMENT, which retains the right of
final approval.

    14.1.4

The PARTIES shall agree upon the payment dates and times six (6) months in
advance. Adjustments due to unforeseen reasons can be agreed to by the PARTIES.

    14.1.5

The SERVICE PROVIDER shall be able to pay the beneficiary at Pay Points within
his / her district on or subsequent to the official payment date having elapsed
but prior to the official SOCPEN cut-off date for that month where possible.
Where possible, beneficiaries shall be paid at Participating Merchants prior to
the official SOCPEN cut-off date.

    14.1.6

The SERVICE PROVIDER shall not override the payment system except in cases as
dealt with under clause 14.2.2.

    14.1.7

The SERVICE PROVIDER shall only effect retrospective payments exceeding Four
Thousand Rands (R4,000.00) subject to written approval of the designated
DEPARTMENT officer. (SERVICE PROVIDER to print exceptions report of all these
payments upon request by the DEPARTMENT).

    14.2

Procedures

    14.2.1

The SERVICE PROVIDER shall pay all beneficiaries who can be biometrically
verified.

    14.2.2

In addition to 14.2.1 the SERVICE PROVIDER shall, where false rejection of
fingerprints occur, pay the beneficiary on the presentation and identification
of a valid South African identity document subject to written approval and
positive identification by the DEPARTMENT’s designated official. A copy of this
approval to be retained by the authorising official.



SLA V 0.1 06/05/08 Page 23 of 49


--------------------------------------------------------------------------------


14.2.3

On a monthly basis, the Contract Manager of the SERVICE PROVIDER shall provide
the DEPARTMENT with a list of beneficiaries paid manually, the electronic
rejected beneficiaries, and the name of the DEPARTMENT’S authorising official.
The DEPARTMENT shall request the information as specified on a monthly basis.

    14.2.4

The DEPARTMENT shall provide a minimum of one (1) DEPARTMENT official per the
SERVICE PROVIDER’s payment team as help desk officials to handle DEPARTMENT
related queries from beneficiaries.

    14.2.5

The equipment used for payment must be accessible to beneficiaries with
disabilities.

    14.2.6

Ownership of the automated payment equipment and systems remains with the
SERVICE PROVIDER.

    15.

REGISTRATION OF NEW SOCIAL BENEFICIARIES

    15.1

Once the registration process had been completed in a district, the SERVICE
PROVIDER shall enrol new applicants for social benefits on a one-stop-enrolment
basis at the venues as listed in Annexure A.

    15.2

The SERVICE PROVIDER’s registration workstations shall have full capacity to
take fingerprints and capture data required by SOCPEN. Any other data required
by the DEPARTMENT can be collected as agreed upon by the PARTIES.

    15.3

From time to time the Contract Managers of the PARTIES shall meet to agree on
the amendments on the timetable and venues where the SERVICE PROVIDER shall
provide workstations for registration.



SLA V 0.1 06/05/08 Page 24 of 49


--------------------------------------------------------------------------------


15.4

Ownership of the registration equipment and systems remains with the SERVICE
PROVIDER.

    16.

PROVISION OF SECURITY SERVICES

    16.1

Upon the receipt of and signature for the cash at the nominated cash depots of
the SERVICE PROVIDER, the SERVICE PROVIDER shall be responsible for the
provision of adequate security for cash in transit and for securing all
resources and the beneficiaries and personnel at Pay Points.

    16.2

The SERVICE PROVIDER shall deploy five (5) guards of B & C grade at high-risk
Pay Points and five (5) guards of C & D grade at lower risk areas as determined
by the SERVICE PROVIDER’s managers from time to time.

    16.3

The SERVICE PROVIDER must where necessary and at its own cost, source the
required guards from a reputable and SIRA (Security Industry Regulatory
Authority) accredited security company in the Limpopo Province to deliver the
guarding service at Pay Point level.

    16.4

Where a Pay Point is fenced, the SERVICE PROVIDER shall ensure that
non-beneficiaries / vendors are restricted to at least ten (10) metres outside
the fence.

    16.5

In situations where the Pay Point is not fenced, the SERVICE PROVIDER shall
ensure that non-beneficiaries / vendors are restricted to at least twenty (20)
metres away from the workstation.

    16.6

The SERVICE PROVIDER shall ensure that the requirement in respect of restricted
access to the Pay Point by vendors, hawkers, etc. as stated above is adhered to.



SLA V 0.1 06/05/08 Page 25 of 49


--------------------------------------------------------------------------------


16.7

The DEPARTMENT must co-ordinate with South African Police Services and Traffic
department to patrol and be visible within the area where payment is taking
place.

   17.

ADMINSTRATION AND SUPPORT SERVICES

   17.1

Transfer of Data and/or Information

   17.1.1

Standards

   17.1.1.1

The SERVICE PROVIDER shall operate the automated cash payment system from their
existing central facility.

   17.1.1.2

The central facility must function as the only electronic gateway between the
National Department of Social Development and the SERVICE PROVIDER. This
facility shall be protected by twenty four (24) hour security and shall have
access control and shall have twenty four (24) hour standby power supply.

   17.1.1.3

The SERVICE PROVIDER shall ensure electronic interfaces between its systems with
the National Department of Social Development social security system (currently
SOCPEN).

   17.1.1.4

Procedures shall ensure adequate control and shall conform to the Regulations as
of the Public Finance Management Act as amended and to good management
principles

   17.1.1.5

The SERVICE PROVIDER shall reconcile payment information on a daily basis
indicating the total number of people paid per grant type, pay point,
sub-district, and district on a daily basis. .



SLA V 0.1 06/05/08 Page 26 of 49


--------------------------------------------------------------------------------


17.1.1.6

The SERVICE PROVIDER shall make reconciled payment information electronically
accessible to the DEPARTMENT as part of this service level agreement at no
additional cost.

    17.1.1.7

Reconciled information shall be transferred back to the National Department of
Social Development computer system on dates specified in the SOCPEN cut-off
schedule.

    17.1.1.8

The SERVICE PROVIDER shall ensure timeous transfer and recovery of
reconciliation data for its own purpose and so that reports can be rendered to
the DEPARTMENT at most two days after the end of the payment period.

    17.1.1.9

Format of the relevant data for daily reconciliation reports compiled by the
SERVICE PROVIDER shall at least cover the following categories for each region;


  Ø By beneficiary   Ø By Pay Point     Ø Any other issues that may be specified
by the DEPARTMENT from time to time

For the above categories the following must be disclosed:

  Ø Amount to be paid   Ø Amount paid   Ø Difference, unclaimed cash   Ø Amount
returned Ø Any other information that may be required by the DEPARTMENT in
future


17.1.1.10

The DEPARTMENT may negotiate further report analysis in writing and these must
be provided at no additional cost and shall form part of the service level
agreement.



SLA V 0.1 06/05/08 Page 27 of 49


--------------------------------------------------------------------------------


17.1.2

Procedures

    17.1.2.1

Transfer of beneficiary’s data (from the DEPARTMENT via SOCPEN to the SERVICE
PROVIDER) and database updates:


  a)

The DEPARTMENT shall provide the SERVICE PROVIDER with full details of all
social grant beneficiaries and procurators within the time limits as per the
SOCPEN cut-off schedule. The details required shall be in terms of the agreed
linkage specification format.

        b)

The DEPARTMENT shall be responsible for correcting errors or inaccuracies that,
may occur on the electronic records supplied to the SERVICE PROVIDER.

        c)

The PARTIES agree to implement a system that, shall cater for “emergency” stop
payments at the Pay Point where the DEPARTMENT could not meet the 2 (two) days
cut-off to prevent a procurator from withdrawing the social grant of a deceased
beneficiary. This shall always be an instruction from the DEPARTMENT to the
SERVICE PROVIDER in writing.

        d)

The SERVICE PROVIDER shall provide the DEPARTMENT with a written confirmation
about payments stopped within 24 hours after a payment has been stopped.

        e)

The DEPARTMENT shall ensure that all information supplied by it and all
identification is unambiguous and in such a form as can be utilised by the
SERVICE PROVIDER and shall comply with the specifications for such information
required by the SERVICE PROVIDER from time to time.



SLA V 0.1 06/05/08 Page 28 of 49


--------------------------------------------------------------------------------


  f)

The DEPARTMENT shall re-supply or furnish to the SERVICE PROVIDER correct
information or an update and corrected electronic record of any incorrect
information or electronic record which the SERVICE PROVIDER has rejected because
such information or electronic record was not materially accurate or contained
errors or inaccuracies.


17.1.2.2

Transfer of beneficiary data and/or information (from the SERVICE PROVIDER to
the DEPARTMENT and SOCPEN) and database updates.


  a)

The SERVICE PROVIDER shall transfer all relevant information received from the
DEPARTMENT and captured electronically during the registration of beneficiaries
and procurators to the National Department of Social Development’s central
system within the time limits as per the SOCPEN cut-off schedule.

        b)

The SERVICE PROVIDER shall issue a certificate to the DEPARTMENT once a month
certifying that the amounts provided for the payment of grants by the DEPARTMENT
have been transferred in full as per clause 3.6 of this Agreement to the
accounts of the beneficiaries or returned to the DEPARTMENT as the case may be.

        c)

The SERVICE PROVIDER shall, on completion of the processing required for the
purposes of this Agreement, confirm to the DEPARTMENT in writing by direct
computer link or fax or delivery by no later than 10.00 am on the last business
day of the month preceding the month during which payments must be made to
beneficiaries that the accounts of all beneficiaries as per SOCPEN payment list
have been activated and processed and must reflect the appropriate credit at the
start of business on the first (1st ) business of the month in which the credit
amount is due for payment.



SLA V 0.1 06/05/08 Page 29 of 49


--------------------------------------------------------------------------------


  d)

At the request of the DEPARTMENT the SERVICE PROVIDER shall make available to
the Auditor General and the DEPARTMENT an audited report of all grants paid..


18.

TRUST ACCOUNT

    18.1

The DEPARTMENT shall transfer funds to the DEPARTMENT’s “Pension Trust Account”
held at the DEPARTMENT’s approved bankers from time to time. The interest earned
on the un-utilised balance of funds in this account shall accrue to the
DEPARTMENT. Any bank charges and fees incurred on this account shall be for the
account of the DEPARTMENT.

    18.2

The SERVICE PROVIDER may draw on the “Pension Trust Account” on daily basis for
the amounts required according to the cash draw down schedules for each pension
payment cycle. The cash draw down schedule should be compiled by the SERVICE
PROVIDER according to the SOCPEN Pay File for the month preceeding the current
month and signed off by the DEPARTMENT and the SERVICE PROVIDER not later than
five working days prior to the commencement of the pension payment cycle.

    18.3

The DEPARTMENT shall make funds available to the SERVICE PROVIDER at least forty
eight (48) hours (or as mutually agreed between the DEPARTMENT and the SERVICE
PROVIDER) prior to payment. The SERVICE PROVIDER shall ensure that all unclaimed
amounts for each day shall be re-deposited within ninety six (96) hours after
delivery to the SERVICE PROVIDER.

    18.4

For beneficiaries utilising the Merchant Acquiring payment solution, the SERVICE
PROVIDER shall provide the DEPARTMENT with a payment schedule for the month
preceeding the current month not



SLA V 0.1 06/05/08 Page 30 of 49


--------------------------------------------------------------------------------


later than five (5) working days prior to the commencement of the pension
payment cycle. The DEPARTMENT shall make two (2) electronic transfers to the
SERVICE PROVIDER’s nominated bank account for the monies required according to
the payment schedule. The first transfer shall be made no later than seventy two
hours (72) prior to the commencement of the pension payment cycle. The first
transfer shall include the first two weeks’ monies required according to the
payment schedule. The second transfer shall be made no later than tenth (10th )
pay day of the pension payment cycle for the remaining balance of the monies
required according to the payment schedule.

    18.5

Liability of trust funds shall pass to the SERVICE PROVIDER when the funds are
delivered to and signed for by the SERVICE PROVIDER at its designated cash
depots or when the funds are electronically transferred into the SERVICE
PROVIDER’s nominated bank account.

    19.

DEATH BENEFITS

    19.1

Standards

    19.1.1

A claimant shall put a claim at a sub-district office in respect of the
outstanding payment for the deceased. The claimant shall surrender the smart
card previously issued to the deceased pensioner to the DEPARTMENT.

    19.1.2

The DEPARTMENT shall capture the relevant data on the SOCPEN system and SOCPEN
shall be requested to include payment instructions in the SOCPEN Pay File.



SLA V 0.1 06/05/08 Page 31 of 49


--------------------------------------------------------------------------------


19.1.3

The social security officer will record the claim and issue a receipt as a proof
for the claim.

    19.1.4

The SERVICE PROVIDER shall pay the claimant upon producing an official
identification document

    19.1.5

The SERVICE PROVIDER, during payment, shall take the electronic fingerprints of
the claimant for record purposes.


Ø

The SERVICE PROVIDER shall provide payment reconciliation report for unclaimed
benefits on a monthly basis as part of the monthly reconciliations submitted to
the DEPARTMENT in terms of this Agreement.


20.

RECONCILIATION

The SERVICE PROVIDER shall reconcile to SOCPEN monthly according to SOCPEN
reconciliation cut off dates.

21.

THE SERVICE PROVIDER’s BLACK ECONOMIC EMPOWERMENT COMMITMENT

In terms of this Agreement the SERVICE PROVIDER undertakes that:

21.1

Where possible and economically feasible, it shall procure the following assets
and services when and if necessary from within the province and preferably from
previously disadvantaged individual owned service provider:


  Ø Vehicles   Ø Stationery   Ø Office Furniture



SLA V 0.1 06/05/08 Page 32 of 49


--------------------------------------------------------------------------------


  Ø Offices / Premises   Ø Recruitment   Ø Construction   Ø Fuel and Maintenance
  Ø Security Services (armed guards)


22.

COMMUNITY INVOLVEMENT/SOCIAL RESPONSIBILITY

      a)

The SERVICE PROVIDER shall contribute at least an amount of R 675 000.00 (six
hundred and seventy five thousand rands) over a period of nine (9) months to the
community development fund.

      b)

The community development fund shall be administered and managed jointly by the
SERVICE PROVIDER and the DEPARTMENT.

      c)

The SERVICE PROVIDER shall undertake to empower local pensioner committees in
the Province.

      23.

HUMAN RESOURCES DEVELOPMENT

      a)

The SERVICE PROVIDER hereby confirms that it has a Human Resource Development
strategy to support the objective of this Agreement.

      b)

The SERVICE PROVIDER shall as far as possible recruit local people from the
Limpopo Province.

      c)

The SERVICE PROVIDER shall adhere to all relevant statutes including but not
limited to:



SLA V 0.1 06/05/08 Page 33 of 49


--------------------------------------------------------------------------------


  i.

Employment Equity Act

        ii.

Basic Conditions of employment Act

        iii.

Skills Development Act, etc.


24.

CUSTOMER SERVICE

      a)

The SERVICE PROVIDER shall serve and treat beneficiaries and procurators with
dignity, appropriate courtesy and the humanity they deserve.

      b)

The SERVICE PROVIDER shall avail its frontline staff to be oriented and trained
in Batho Pele and customer care by the DEPARTMENT. The cost of the training in
the form of venues, stationery, facilities and meals must be pre-approved by the
SERVICE PROVIDER and shall be for the SERVICE PROVIDER’s account.

      c)

The DEPARTMENT shall provide a help desk facility at each Pay Point. The help
desk shall be staffed by DEPARTMENTal officials who will attend to
beneficiaries’ problems which are either DEPARTMENTal or the SERVICE PROVIDER
related.

      d)

The DEPARTMENT shall provide a toll free number as a communication and query
line between the SERVICE PROVIDER and the beneficiaries.

      25.

INSURANCE

The SERVICE PROVIDER must provide acceptable proof of insurance cover, including
Public Liability, upon the signature date of this Agreement. Any change in
insurance cover must be notified to the DEPARTMENT within 24 hours of the
change.

SLA V 0.1 06/05/08 Page 34 of 49


--------------------------------------------------------------------------------


26.

TRANSFER OF RISK

      a)

The risk in any monies held by the SERVICE PROVIDER in terms of this Agreement
shall pass to the SERVICE PROVIDER when such monies are delivered to and signed
for by the SERVICE PROVIDER at its designated cash depots or when the funds are
electronically transferred into the SERVICE PROVIDER’s nominated bank account
and the risk shall remain with the SERVICE PROVIDER until such time as the
monies have been paid to the beneficiary or procurator or have been repaid to
the Trust account.

      b)

All monies not paid out shall be deposited into the Trust Account within ninety
six (96) hours from the stipulated payment date.

      27.1

SUPPORT SERVICES AND BACK-UP

      27.1.1

The SERVICE PROVIDER agrees to provide proper and acceptable support services
both in respect of equipment maintenance and back- up in terms of vehicles,
personnel, computer equipment, extra cash, and extra security.

      27.1.2

The SERVICE PROVIDER shall provide all reasonable technical and development
skills required for the project.

      27.1.3

The SERVICE PROVIDER shall develop the system further and / or implement new
procedures, within reasonable time frames as to cater for all reasonable changes
which may be required in future provided that details are negotiated and agreed
to by the PARTIES in writing.



SLA V 0.1 06/05/08 Page 35 of 49


--------------------------------------------------------------------------------


27.2

DISASTER RECOVERY PLANS

      a)

The SERVICE PROVIDER shall provide and implement disaster recovery plans as far
as the pensions payment system is concerned. This will include incidents such as
equipment failure, fire, storm, explosion, labour disputes, accidents, lack or
failure of transport facilities, cash heist, epidemic, cyclone, floods,
droughts, lack or failure of labour, utilities, or supplies, blockage,
sanctions.

      b)

The SERVICE PROVIDER shall ensure availability of enough vehicles to undertake
the pension payment task unhindered.

      28.

INVESTIGATIONS AND QUERIES

      28.1

All queries pertaining to beneficiaries that take place at Pay Points, shall be
immediately dealt with by the help desk officer in conjunction with the SERVICE
PROVIDER’s team leader where necessary. Any unresolved issues shall be reduced
in writing by the help desk officer.

      28.2

Within the context of the above paragraph, any complaints affecting the pension
committee member shall be directed to the DEPARTMENTal help desk officer. Any
complaint affecting the DEPARTMENTal help desk officer shall be directed to the
DEPARTMENT by the SERVICE PROVIDER.

      28.3

All queries of any nature relating to provision of grants in terms of this
Agreement, whether such queries are made by beneficiaries. Procurators or
various DEPARTMENTs of the Government shall be made in writing to the SERVICE
PROVIDER via the DEPARTMENT. The SERVICE PROVIDER shall be obliged to attend to
any such queries and give feedback to the DEPARTMENT.at no extra cost to the
DEPARTMENT.



SLA V 0.1 06/05/08 Page 36 of 49


--------------------------------------------------------------------------------


28.4

All queries made by and all information required by the SERVICE PROVIDER in
respect of the implementation of this Agreement shall be made to or directed to
the Head of the DEPARTMENT.

    28.5

Should it be necessary for the DEPARTMENT to intervene on behalf of a
beneficiary and / or Procurator who alleges that he / she has been defrauded in
the payment of his / her social grant or that his / her grant has been
misappropriated in any way, the SERVICE PROVIDER shall at all times co-operate
with the DEPARTMENT and provide all necessary information required by the
DEPARTMENT for its investigation into the matter.

    29.

CONSIDERATION AND PAYMENT OF SERVICE FEES

    29.1

The service fees payable for the Services as required in terms of this Agreement
are set out in Annexure C.

    29.2

The SERVICE PROVIDER accepts that the price adjustments will only become
effective from 1 January 2007, if the Completion date is later than 31 December
2006. The following formula will be applied to calculate the price adjustment:


Ø

Consumer Price Index (CPIX) applicable to Metropolitan and other urban areas
will be according to Statistical release PO141.1 by Statistics South Africa.

  Ø

The base CPIX index shall be the index for October 2005.

  Ø

Formula:


TN = [ ( A-C ) x ( D/B ) ] + ( C-A )     TN = The new price to be calculated A =
The price as per Annexure C B = The base month index being October 2005 (PO
141.1)



SLA V 0.1 06/05/08 Page 37 of 49


--------------------------------------------------------------------------------


C = Fixed element of the price being 15 % of the price as per Annexure C D = The
new index for October from October 2006 onwards


29.3

The service fee invoices shall be presented to the DEPARTMENT together with all
the payment reconciliation with the SOCPEN report by the second working day
after each monthly payment cycle.

    29.4

The DEPARTMENT shall verify and pay the said service fee invoices not later than
five (5) business days after receipt of the invoice by the DEPARTMENT. Any
issues preventing the DEPARTMENT from certifying the service charges as due and
payable must be resolved within the same period.

    29.5

All payments by the DEPARTMENT to the SERVICE PROVIDER in terms of this
Agreement shall be made without deductions or set off, of any kind and shall be
paid free of exchange, bank costs and other changes. The principle of set-off
shall apply exclusively in the case of previous over-payments of any kind as
well as where the SERVICE PROVIDER has failed to refund any amounts not claimed
by beneficiaries.

    29.6

All payments due by the DEPARTMENT to the SERVICE PROVIDER in terms of this
Agreement shall be made electronically into the SERVICE PROVIDER’s bank account
as certified by the SERVICE PROVIDER’s Executive Director duly authorised by the
Board.

    30.

PENALTIES

Interest at prime rate shall be payable by either party for each day in default
in respect of service fees or unclaimed benefits refunded outside the specified
time period.

SLA V 0.1 06/05/08 Page 38 of 49


--------------------------------------------------------------------------------


31.

VARIATION OF INSTRUCTIONS BY THE DEPARTMENT

   31.1

The DEPARTMENT may vary any information given to the SERVICE PROVIDER and may
revoke any instruction to pay benefits to any beneficiary as it deems necessary
from time to time.

   31.2

The SERVICE PROVIDER shall only be obliged to implement any variation or revoke
if it has received notice in writing of such variation or revoke. The SERVICE
PROVIDER shall only be obliged to implement any variation or revoke within two
(2) business days from the date upon which such variation or revoke has been
received by the SERVICE PROVIDER and that such variation or revoke is recorded.

   32.

PROCURATORS

   32.1

The DEPARTMENT must approve the nomination of a Procurator for any beneficiary
who is unable to personally collect his / her grant in terms of this Agreement,
provided that such nominated Procurator is not an employee of the SERVICE
PROVIDER or Social Security Chief Directorate (unless authorised by the Head of
DEPARTMENT).

   32.2

Should the DEPARTMENT approve the appointment of a Procurator such Procurator
shall only be registered if accompanied by the beneficiary.

   32.3

The SERVICE PROVIDER shall not register and process payment to any Procurator
who is not registered with SOCPEN by the DEPARTMENT. If the beneficiary so
wishes to personally collect the grant he / she should be allowed to do so.



SLA V 0.1 06/05/08 Page 39 of 49


--------------------------------------------------------------------------------


32.4

Once the Procurator is registered with SOCPEN and by the SERVICE PROVIDER the
Procurator shall be entitled to withdraw the beneficiary’s grant for and on
behalf of the beneficiary. Nothing shall preclude the beneficiary from also
being personally enrolled by the SERVICE PROVIDER and if both the beneficiary
and the Procurator are so enrolled the SERVICE PROVIDER shall be obliged to pay
the grant due, from time to time, to the beneficiary or whichever one of them
first presents themselves to withdraw the grant due to the beneficiary at that
time.

    32.5

All obligations of the SERVICE PROVIDER to pay a grant to a beneficiary shall be
discharged when that beneficiary’s Procurator withdraws the grant in accordance
with the provisions of this Agreement. Neither the beneficiary nor the
DEPARTMENT shall have any claim whatsoever against the SERVICE PROVIDER in
respect of a payment made by the SERVICE PROVIDER to a registered Procurator.
The SERVICE PROVIDER shall not demand that the beneficiary personally receives a
grant when a Procurator is duly appointed unless authorised by the DEPARTMENT.

    32.6

The appointment of a temporary power of attorney in terms of Regulation 17(3)
and (4) of the Act shall entitle the holder of such power of attorney to
withdraw the beneficiary’s grant for and on behalf of the beneficiary but
subject to the following;

    32.6.1

The SERVICE PROVIDER shall pay a temporary power of attorney holder on the
presentation of an official form subject to identification by the help desk
officials, and

    32.6.2

The official form shall be in triplicate with a copy to the SERVICE PROVIDER and
a copy for the DEPARTMENT’s help desk. Any fraud that could be associated to
these or any other manual payments shall be for the account of the DEPARTMENT.



SLA V 0.1 06/05/08 Page 40 of 49


--------------------------------------------------------------------------------


33.

MANAGEMENT REPORTS

The SERVICE PROVIDER shall provide the DEPARTMENT with the following reports as
a minimum:

33.1

Detailed monthly payments report indicating paid and unpaid beneficiaries per
district, sub-district, and Pay Point with the following fields: identity
number, name, grant type and amount

    33.2

Large amounts report three days before commencement of the pay cycle

    33.3

Provincial reconciliation report specifying total number paid and unpaid per
grant type and the amounts

    33.4

Enrolment / registration report specifying beneficiaries and Procurators
registered per month, district, sub-district, and Pay Point and reconciled to
SOCPEN database

    33.5

Pay Point listing report. The report should have the following information:


  Ø Pay Point number   Ø Name of Pay Point   Ø Number of beneficiaries   Ø Name
of district and sub-district


34.

SUPPORT

The PARTIES undertake to support each other in terms of rendering service during
the subsistence of this Agreement.

SLA V 0.1 06/05/08 Page 41 of 49


--------------------------------------------------------------------------------


35.

COPYRIGHT AND PROPRIETARY RIGHTS

    35.1

The copyright and all proprietary rights in and relating to the Biometric
Identification and Verification Software and Procedures used by the SERVICE
PROVIDER in terms of this Agreement shall remain the property of the SERVICE
PROVIDER but will be deposited with a mutually acceptable independent party
according to the Escrow principles for the benefit of the DEPARTMENT. A copy of
the Biometric Identification and Verification Software and Procedures that is
used to verify a beneficiary or a Procurator shall be made available to the
DEPARTMENT at the end of the contract, in the state that it will be in at that
time. All changes the DEPARTMENT requires to the Biometric Identification and
Verification Software and Procedures must be effected, if possible, before the
next payment cycle and the DEPARTMENT shall have the right to audit any changes
made.

    35.2

In case there is a requirement from the SERVICE PROVIDER to amend the Biometric
Identification and Verification Software and Procedures without being requested
by the DEPARTMENT, the SERVICE PROVIDER shall inform the DEPARTMENT of such
changes and update the Escrow depository accordingly in writing. These changes
shall form part of the monthly management reporting.

    35.3

All data collected during the contract period, associated with the required
services, shall remain the property of the DEPARTMENT.

    35.4

The SERVICE PROVIDER shall ensure that the DEPARTMENT has access and is able to
utilise data even after the termination of the contract.

    35.5

If, during the term of this Agreement and as a result of the provision of the
Services provided in terms of this Agreement, the PARTIES jointly develop any
computer software, operational system or other intellectual property, then the
copyright and any other proprietary



SLA V 0.1 06/05/08 Page 42 of 49


--------------------------------------------------------------------------------


rights to such property must vest in the SERVICE PROVIDER and should be regarded
as part of systems maintenance and should be undertaken at no cost to the
DEPARTMENT.

   35.6

Should the SERVICE PROVIDER wish to use the intellectual property, if any, which
vests in the DEPARTMENT otherwise than for the Services undertaken by the
SERVICE PROVIDER in terms of this Agreement, or grant the use of such property
to a third party then the Service Provider must only do so with the written
consent of the DEPARTMENT and upon the terms and conditions acceptable to the
DEPARTMENT.

   36.

AUDITING

   36.1

The SERVICE PROVIDER shall arrange for regular audits by both internal and
external auditors. The DEPARTMENT shal be provided with the opportunity to
request, within reason, specific issues to be audited and shall have access to
the audit reports.

   36.2

The SERVICE PROVIDER shall comply with the Companies Act and the South African
Generally Accepted Accounting Standards.

   37.

PARTIES NOT AFFECTED BY WAIVER OF BREACHES ETC.

Any waiver whether express, tacit or implied by either party of any term or
condition of this Agreement shall not be binding on the other party unless it is
reduced to writing and signed by both PARTIES.

38.

VARIATIONS



SLA V 0.1 06/05/08 Page 43 of 49


--------------------------------------------------------------------------------

No variations, modification or waiver of any provision of this Agreement, or
consent to any departure therefrom, shall in any event be of any force or effect
unless confirmed in writing and signed by the PARTIES; and then such variation,
modification, waiver of consent shall be effective only in the specific instance
and for the purpose and to the extent for which made or given. No addition to,
variation or consensual cancellation shall be of any force or effect unless in
writing and signed by or on behalf of the PARTIES.

39.

GENERAL PROVISIONS

   39.1

All actions in the implementation and performance of this Agreement will conform
with good management principles and good co-operative governance.

   39.2

This Agreement constitutes the sole record of this Agreement between the
PARTIES. No party must be bound by any express or implied term, representations,
warranty, promises or the like not recorded herein.

   39.3

No indulgence which either party may grant the other party shall constitute a
waiver of any rights of the grantor who shall not hereby be precluded from
exercising any rights against the grantee which may have arisen in the past or
which may arise in the future.

   40.

SECRECY AND INFORMATION

Either party shall cause its directors, employees, agents and servants to hold
in confidence all information received from the other party in respect of all
information except as it –

40.1

Was known to the first party or the public generally prior to the date it was
received from the other party; or



SLA V 0.1 06/05/08 Page 44 of 49


--------------------------------------------------------------------------------


40.2

Becomes known to the public generally subsequent to the date it was received
from the other party through no act or failure to act on the part of the first
party; or

   40.3

Is received by the first party from an independent third party who did not
receive the information directly or indirectly from the other party; or

   40.4

Is the subject of a request from any statutory authority or court order; or

   40.5

Is determined to the contrary by the Promotion of Access to Information Act (Act
2 of 2000).

   40.6

The SERVICE PROVIDER shall avail for vetting by the DEPARTMENT any of its
directors or employees or agents whom the DEPARTMENT may deem it necessary.

At the expiry or termination of this Agreement, the SERVICE PROVIDER shall cause
all information in whatever form which is at its disposal and which is related
to the provision of Services in terms of this Agreement, to be transferred to
the DEPARTMENT.

41.

COMMUNICATION

   41.1

The DEPARTMENT retains ultimate responsibility for communicating with the
public, including the media, on all matters pertaining to the disbursement of
grants in the province


41.2

The SERVICE PROVIDER shall communicate with the DEPARTMENT through the following
channels:



SLA V 0.1 06/05/08 Page 45 of 49


--------------------------------------------------------------------------------


41.2.1

At district level through the district officer;

    41.2.2

At provincial level through the Contract Manager;

    41.2.3

Any communication between the SERVICE PROVIDER and the public (beneficiaries)
shall be done in agreement with the DEPARTMENT;

    41.2.4

The SERVICE PROVIDER shall under no circumstances give or purport or imply to be
giving information to the public on behalf of the DEPARTMENT;

    41.2.5

The SERVICE PROVIDER shall prepare six (6) months payout programmes in
consultation with the DEPARTMENT, three (3) months before the commencement of
the six (6) months period, and the DEPARTMENT shall have the final ratification
authority;

    41.2.6

The SERVICE PROVIDER shall come up with a communication strategy to inform
beneficiaries about the pay-out programmes three (3) months in advance;

    41.2.7

The DEPARTMENT shall be responsible for publishing and disseminating information
concerning the Pay Days and Pay Times for each Pay Point and must use its best
endeavours to notify beneficiaries of any changes thereto.

    42.

VIS MAIOR OR SUPERVENING IMPOSSIBILITY

    42.1

To the extent that, and for so long as either of the PARTIES (hereinafter
referred to as ”the affected party”) are rendered unable wholly or in part, to
carry out any of its obligations under this Agreement, by reason of any
contingency beyond its reasonable control, then subject to this clause the
affected party shall be released from the relevant obligation and shall incur no
liability therefore during the continuance of the said contingency. Those
obligations not affected by the said contingency shall remain in force. So far
as the fault of either party is not the cause thereof, such contingency may be
deemed to include, but shall not be limited to natural fire, fire, storm,
explosion, accidents, earthquake, earth



SLA V 0.1 06/05/08 Page 46 of 49


--------------------------------------------------------------------------------


tremor, epidemic, cyclone, volcano, floods, droughts, Acts of God, blockage,
sanctions, civil war, subsequent legislation making performance illegal.

   42.2

Should such contingency arise, the affected party must as soon as reasonably
possible notify and meet the other party to determine the estimated duration and
extent of the disturbing circumstances with sufficient particulars to enable the
PARTIES to assess the possibility of obtaining performance by another means not
affected by the event of the vis maior or supervening impossibility. The PARTIES
shall use its best efforts to remove the disturbance with the least possible
delay so that their obligations can again be fulfilled as soon as reasonably
possible in manner provided for in this Agreement.

   42.3

Should the vis maior or supervening impossibility last more than thirty (30)
days from the date of receipt of notification by the other party, that other
party shall be entitled to terminate this Agreement by giving not less than
thirty (30) days written notice to the affected party. The DEPARTMENT shall be
entitled to use the services of other parties during such period. It is agreed
that where the vis maior or supervening impossibility affects the resources and
service needs of the DEPARTMENT in such a way that a reduction in service is not
the fault of the SERVICE PROVIDER, the DEPARTMENT agrees to pay the SERVICE
PROVIDER monthly fees/service levy for the reduced Services until
re-established, on the basis of the average of the previous three (3) months’
fees/service levy.

   43.

CESSION

The SERVICE PROVIDER may with the prior written consent of the DEPARTMENT
transfer or assign its rights and obligations under this Agreement with the
prior written consent of the DEPARTMENT. The SERVICE PROVIDER will notify the
DEPARTMENT as soon as it is legally

SLA V 0.1 06/05/08 Page 47 of 49

--------------------------------------------------------------------------------

aware or as soon as restraints of confidentiality allow, of any proposed change
in its shareholding or that of any subsidiary in which it has a controlling
interest and to which the contract has been ceded.

44.

DOMICILIA

The PARTIES choose domicilium citandi et executandi for the purpose of this
Agreement as follows:

The DEPARTMENT at:

Health and Social Development Building, 18 College Street, Polokwane.

The SERVICE PROVIDER at:
19 A Schoeman Street, Polokwane

Either party must be entitled to change the domicilium citandi et excutandi
chosen by it giving to the other party thirty (30) days’ notice of such change
of address. Provided that this new address is not a post office or post
restante.

Any notice given and any payment made by either party to the other (“the
addressee”) that:

 * is delivered by hand during normal business hours of the addressee at the
   addressee’s domicilium for the time being must be presumed, until the
   contrary is proved by the addressee, to have been received by the addressee
   at the time of delivery.

 * if posted by prepaid registered post to the addressee at the addressee’s
   domicilium for the time being must be presumed, until the contrary is proved
   by the addressee, to have been received by the addressee on the seventh day
   after the date of posting.



SLA V 0.1 06/05/08 Page 48 of 49

--------------------------------------------------------------------------------

THUS DONE AND SIGNED AT POLOKWANE ON

THIS 31st DAY OF March 2006

 

 

/s/ Mr. Moffat Mogane …31/3/2006…. MR. MOFFAT MOGANE DATE (FOR THE DEPARTMENT)  
            WITNESS :…………………….               /s/ Dr. Serge Belamant……
…31/03/2006…. DR. SERGE BELAMANT DATE (FOR THE SERVICE PROVIDER)              
WITNESS :…………………….  



SLA V 0.1 06/05/08 Page 49 of 49


--------------------------------------------------------------------------------